                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANITA SPANGLER, Individually and as         :
Executrix of the Estate of Shirley          :
Hockenberry, deceased                       :
              Plaintiff                     :          No. 1:18-cv-01297
                                            :
              v.                            :          (Judge Kane)
                                            :
CENTERS FOR MEDICARE &                      :
MEDICAID SERVICES,                          :
          Defendant                         :

                                        ORDER

       AND NOW, on this 4th day of September 2019, upon consideration of Defendant’s

motion to dismiss (Doc. No. 5), IT IS ORDERED THAT Defendant’s motion to dismiss (Doc.

No. 5) is GRANTED and Plaintiff’s complaint (Doc. No. 1) is DISMISSED. The Clerk is

directed to CLOSE this case.


                                                       s/ Yvette Kane
                                                       Yvette Kane, District Judge
                                                       United States District Court
                                                       Middle District of Pennsylvania
